Citation Nr: 0530066	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  95-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
hemorrhoidal disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiovascular disabilities, including hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for disabilities of the 
feet.

6.  Entitlement to service connection for a testicular 
disability.

7.  Entitlement to service connection for hepatitis.

8.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1972 to January 
6, 1978.

Historically, a May 1985 Board decision denied service 
connection for back and cardiovascular disabilities.  A July 
1987 rating decision denied direct-incurrence service 
connection for a psychiatric disability.  Although appellant 
was provided timely notification of that rating decision, he 
did not file a timely Notice of Disagreement therewith.  That 
July 1987 rating decision represents the last final decision 
with regards to the psychiatric disability service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which denied 
service connection for a hemorrhoidal disorder and denied 
reopening of service connection claims for back and 
cardiovascular disabilities.  A March 1997 RO hearing was 
held.  In July 1998, the Board remanded the case to the RO 
for additional evidentiary development.  A March 1999 RO 
hearing was held.  During the course of that hearing, 
appellant withdrew the issues of service connection for 
hemorrhoidal and cardiovascular disabilities from appellate 
status (See March 1999 hearing transcript, at T.1-2).  
Therefore, that December 1996 rating decision represents the 
last final decision with regards to the hemorrhoidal and 
cardiovascular disabilities service connection issues.  
Evans, supra.

In a June 2000 decision, the Board reopened the back 
disability service connection claim and remanded that issue 
to the RO for additional evidentiary development on a de novo 
basis.

Appellant subsequently appealed a May 2001 rating decision, 
which denied reopening of the hemorrhoidal, cardiovascular, 
and psychiatric disabilities service connection claims; and 
denied service connection for a back disability, disabilities 
of the feet, a testicular disability, and hepatitis.  
Appellant subsequently appealed a June 2001 rating decision, 
which denied a total rating based upon individual 
unemployability.

In April 2003, an in-person Travel Board hearing was held 
before the undersigned Board Member.  During the course of 
that hearing, appellant withdrew the issue of service 
connection for a hernia disability from appellate status (See 
April 2003 hearing transcript, at T.11-12).

In November 2003, the Board remanded the case to the RO for 
additional evidentiary development.

With respect to another matter, although appellant was 
represented by an attorney at an earlier stage of the 
proceedings, subsequently that attorney was no longer 
authorized to represent claimants before the VA.  Although 
appellant thereafter selected a service organization as his 
representative, in an August 2002 written statement, 
appellant revoked said representation.  Thus, it appears that 
appellant is currently representing himself in this appeal.

The Board construes the appellate issues as those delineated 
on the title page of this decision, and will proceed 
accordingly.  The Board has, in the decision herein, 
determined that new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
a hemorrhoidal disorder, as will be explained in detail 
below.  That hemorrhoidal disorder service connection issue, 
which will be considered on a de novo basis, and the issue of 
entitlement to a total rating based upon individual 
unemployability, with which it appears inextricably 
intertwined, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will 
render a decision herein on the other remaining appellate 
issues.


FINDINGS OF FACT

1.  A July 1987 rating decision denied direct-incurrence 
service connection for a psychiatric disability.  Although 
appellant was provided timely notification of that rating 
decision, he did not file a timely Notice of Disagreement 
therewith.  

2.  Appellant appealed a December 1996 rating decision, which 
denied service connection for a hemorrhoidal disorder and 
denied reopening of a service connection claim for 
cardiovascular disabilities.  During the course of a March 
1999 RO hearing, appellant withdrew the issues of service 
connection for hemorrhoidal and cardiovascular disabilities 
from appellate status.  

3.  Additional evidence received subsequent to said 
unappealed July 1987 rating decision, which denied direct-
incurrence service connection for a psychiatric disability, 
and said unappealed December 1996 rating decision, insofar as 
it denied reopening of a service connection claim for 
cardiovascular disabilities, when viewed in the context of 
all the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; or is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

4.  Additional evidence received subsequent to said December 
1996 rating decision, to the extent it denied service 
connection for a hemorrhoidal disorder (with the credibility 
of that evidence presumed only insofar as determining 
reopening of the claim), when viewed in the context of all 
the evidence, bears directly and substantially upon the 
specific matters under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of said claim.

5.  The appellant's lumbarization and Schmorl's node 
initially clinically shown post service were congenital or 
developmental defects.  

6.  A chronic, acquired back disability was not present 
during service.  Any in-service back symptoms were acute and 
transitory and resolved therein without residual disability.  
An acquired, chronic back disability was initially clinically 
shown more than one year post service, after he had sustained 
a post-service, industrial injury to the back, and is not 
reasonably related to service.  

7.  A chronic, acquired foot disability was not present 
during service.  Any in-service skin symptoms involving the 
feet were acute and transitory and resolved therein without 
residual disability.  An acquired, chronic foot disability 
was initially clinically shown years after service and is not 
reasonably related to service.  

8.  It has not been shown, by credible, competent evidence, 
that appellant presently has any chronic testicular 
disability.

9.  Appellant's hepatitis was not present during service.  
Hepatitis was initially clinically shown several years after 
service and is not reasonably related to service.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed December 
1996 rating decision, to the extent it denied service 
connection for a hemorrhoidal disorder, is new and material, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991-2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2001-
2004).  

2.  Evidence received subsequent to the unappealed July 1987 
rating decision, which denied direct-incurrence service 
connection for a psychiatric disability, and said unappealed 
December 1996 rating decision, to the extent it denied 
service connection for a hemorrhoidal disorder and denied 
reopening of a service connection claim for cardiovascular 
disabilities, is not new and material, and the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991-2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2001-2004).  

3.  Appellant's lumbarization and Schmorl's node defects were 
not incurred in or aggravated by service, and are congenital 
or developmental in origin and not diseases or injuries for 
which VA compensation benefits may be awarded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2004).  

4.  A chronic, acquired back disability was not incurred in 
or aggravated by appellant's service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

5.  Chronic disabilities of the feet were not incurred in or 
aggravated by appellant's service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  A chronic testicular disability was not incurred in or 
aggravated by appellant's service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

7.  Chronic hepatitis was not incurred in or aggravated by 
appellant's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. 
§ 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to these appellate issues herein 
decided.  The service medical records adequately detail the 
circumstances and nature of the claimed disabilities at issue 
and treatment thereof.  There are numerous volumes of VA and 
private medical records, and appropriate VA examinations have 
been conducted as to the etiology of certain claimed 
disabilities.  

It is reiterated that the Board in the decision herein has 
reopened the hemorrhoidal disorder service connection claim, 
which will be explained in detail below.  With respect to the 
cardiovascular and psychiatric disabilities "new and 
material" appellate issues on appeal, under the VCAA, new 
duty to assist provisions include requiring VA to provide 
medical opinion when such opinion is necessary to make a 
decision on a claim.  However, it appears that such duty to 
assist provisions requiring examinations or medical opinions 
are dependent on whether "new and material" evidence has 
been submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 2002).  
As will be explained in detail below, appellant has not 
submitted new and material evidence to reopen said service 
connection claims.  There is no indication that other 
relevant medical records exist that would be material 
evidence.  It should also be pointed out that said "new and 
material" appellate issues in this case involve determining 
whether existing evidence has been presented that constitutes 
new and material evidence sufficient to reopen a previously 
denied claim.  In other words, the Board is not required to 
"manufacture" new and material medical evidence.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decisions with respect to the 
claimed service connection disabilities on appeal.

It does not appear that appellant has informed the VA of the 
existence of any other specific competent evidence that 
should be obtained with respect to the claimed disabilities.  
It appears in the documents cited above that he has been 
informed to submit all evidence he has.  See 38 C.F.R. 
§ 3.159.  It does not appear that appellant has informed the 
VA of the existence of any available, additional, specific 
competent evidence that might prove to be material concerning 
said appellate issues in question.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Appellant has also 
submitted numerous private clinical records in support of the 
claims and testified at hearings on appeal.  Additionally, in 
May 2001, June 2003, and May 2004 written statements, 
appellant specifically reported that he had no additional 
evidence to submit and desired that the case be decided 
expeditiously.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decisions on certain of the service connection 
claims in question were rendered prior to the VCAA and, thus, 
a pre-adjudication VCAA notice could not have in fact been 
issued.  Certain other service connection issues involved an 
initial rating decision rendered after the VCAA, without a 
pre-adjudication VCAA letter.  Pelegrini does not contain a 
remedy under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  In any 
event, the RO issued a May 2004 VCAA notice on said claims on 
appeal, which specifically advised the appellant as to which 
party could or should obtain which evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate his claim and 
that the VA has diligently attempted to assist him in 
obtaining evidence necessary to substantiate the claim.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issues in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claims, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issues on appeal.


I.  Whether New and Material Evidence has been Received to 
Reopen Claims of Entitlement to Service Connection for a 
Hemorrhoidal Disorder, Cardiovascular Disabilities (including 
Hypertension), and a Psychiatric Disability.

With respect to the issues of whether new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for a hemorrhoidal 
disorder, cardiovascular disabilities, and a psychiatric 
disability, "new" evidence means more than evidence which 
was not previously physically of record, and must be more 
than merely cumulative.  To be "material" evidence, it must 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
July 1987 rating decision, which denied direct-incurrence 
service connection for a psychiatric disability, and said 
unappealed December 1996 rating decision, which denied 
service connection for a hemorrhoidal disorder and denied 
reopening of a service connection claim for cardiovascular 
disabilities, are final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991); and Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any other legal basis for attacking 
these final rating decisions.  Additionally, since 
appellant's claims to reopen were filed in 2000 prior to 
August 29, 2001, the effective date of amendment to 38 C.F.R. 
§ 3.156, the "old" version of 38 C.F.R. § 3.156 will be 
applied.  


A.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Service Connection for a Hemorrhoidal 
Disorder.

The evidence previously considered in the unappealed December 
1996 rating decision in question included appellant's service 
medical records, which indicated that in June 1972, he 
received treatment for a thrombosed hemorrhoid, including by 
incision and drainage.  However, the remainder of the service 
medical records, including a November 1977 service separation 
examination, did not contain any complaints, findings, or 
diagnoses pertaining to a chronic hemorrhoidal disorder.  The 
earliest post-service clinical evidence of a hemorrhoidal 
disorder was not until the mid-1980's, years after service.  
External thrombosed hemorrhoids were diagnosed during May-
June 1986 VA hospitalization.  During December 1993-January 
1994 VA hospitalization, appellant reported having bleeding 
hemorrhoids on occasion.  In August 1994, a thrombosed 
hemorrhoid was assessed.  Based on the evidence then of 
record, a December 1996 rating decision denied service 
connection for a hemorrhoidal disorder, essentially on the 
grounds that the service medical records did not show any 
evidence of treatment for hemorrhoids.  

The evidence received subsequent to said December 1996 rating 
decision includes appellant's testimony during a March 1997 
RO hearing, at T.24-25, that he underwent in-service surgery 
for a hemorrhoidal blood clot and has had hemorrhoidal 
problems since service.  It is the Board's opinion that the 
subsequently-received evidence constitutes new and material 
evidence, since it was not previously of record and suggests 
that the in-service hemorrhoidal treatment may have been for 
a chronic disorder.  Thus, with the credibility of that 
evidence presumed only insofar as determining reopening of 
said claim for service connection for a hemorrhoidal disorder 
(See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992)), 
such evidence presents, when considered with evidence 
previously assembled, an evidentiary situation so significant 
that it must be considered in order to fairly decided the 
merits of the claim.  Therefore, the Board concludes that the 
subsequently-received evidence constitutes "new and 
material" evidence.  Accordingly, since evidence received 
subsequent to the December 1996 rating decision, which denied 
service connection for a hemorrhoidal disorder, is new and 
material, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b), 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 
20.1105.  It is reiterated that the issue of service 
connection for a hemorrhoidal disorder on the merits will be 
addressed in the remand section below.  


B.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Service Connection for Cardiovascular 
Disabilities, including Hypertension.

The evidence previously considered in the unappealed December 
1996 rating decision included appellant's service medical 
records, which reveal that during service, his complaints 
included chest pain on exertion and shortness of breath 
during and after exercise.  The service medical records also 
indicated treatment for upper respiratory infections and that 
he smoked cigarettes.  Although his blood pressure readings 
in August and November 1974 were respectively 150/94 and 
142/68, all other blood pressure readings during service were 
within normal limits.  In April 1976, a Grade II/IV 
inspiratory systolic heart murmur was heard and a similar 
murmur was noted in October 1976.  Chest x-rays and 
electrocardiographic studies during service were normal.  
Significantly, a November 1977 service separation examination 
included complaints of chest pain, but no findings or 
diagnoses pertaining to a chronic cardiovascular disability.  
A chest x-ray was negative.  His blood pressure was a 
normotensive 138/68.  

A January 15-19, 1979 private hospitalization report revealed 
that appellant reportedly was well until December 1978, when 
he developed a fever and pleuritic-type substernal chest pain 
associated with shortness of breath.  His blood pressure was 
150/96 and pulse was 120 and regular.  No heart murmur was 
heard.  An echocardiogram revealed normal aortic and mitral 
valves and heart size.  Acute viral pericarditis and history 
of intravenous heroin use were diagnosed.  

On January 1983 VA examination, appellant's three blood 
pressure readings were all 150/96 or slightly higher.  A 
Grade I/IV systolic heart murmur in the mitral area was noted 
as "not transmitted."  A chest x-ray and 
electrocardiographic study were normal.  The pertinent 
diagnoses were heart murmur and borderline hypertension.  

Private and VA clinical records dated in the 1980's included 
treatment for hypertension and chest pain complaints.  

A May 1985 Board decision denied service connection for a 
cardiovascular disorder, on the grounds that a chronic 
cardiovascular disorder was not shown in service or within 
the one-year, post-service presumptive period.

Private and VA clinical records dated in the 1980's and 
1990's included treatment for hypertension, coronary artery 
disease, heart murmur, and chest pain complaints.  During a 
June 1994 VA hospitalization, appellant reported having had a 
myocardial infarction in 1979 and the pertinent diagnosis was 
status post myocardial infarction in 1979.  

Based on the evidence then of record, a December 1996 rating 
decision denied reopening of a service connection claim for 
cardiovascular disabilities (and during the course of a March 
1999 RO hearing, appellant withdrew the issue of service 
connection for cardiovascular disabilities from appellate 
status).  

The evidence received subsequent to said unappealed December 
1996 rating decision is not new and material with respect to 
cardiovascular disabilities.  The clinical evidence includes 
numerous duplicative and/or irrelevant service medical and 
post-service VA and private clinical records.  Other post-
service clinical records are dated many years after service 
and did not relate any cardiovascular disabilities to service 
or the one-year, post-service presumptive period.  During a 
March 1997 RO hearing and an April 2003 in-person Travel 
Board hearing, appellant testified respectively at T.3 and 
T.5, that during service, he was told that his blood pressure 
was elevated but it was not then treated; and that 
hypertension was initially treated in 1979.  Such testimonial 
evidence is essentially the same information that was 
contained in the service medical records and post-service 
clinical evidence of record at the time of the December 1996 
rating decision, and is not new and material evidence.  

The critical point is that none of the competent evidence 
received subsequent to said unappealed December 1996 rating 
decision indicates that any cardiovascular disability is 
causally or etiologically related to service or was 
manifested to a compensable degree within the one-year, post-
service presumptive period.  The Board has considered the lay 
statements by appellant.  However, lay assertions of medical 
causation are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Thus, additional evidence submitted subsequent to said 
December 1996 rating decision, which denied the 
cardiovascular disabilities service connection claim, when 
viewed in the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.  Since new and material 
evidence has not been received, the claim for service 
connection for cardiovascular disabilities, including 
hypertension, is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni 
v. Brown, 5 Vet. App. 463 (1993).


C.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Service Connection for a Psychiatric 
Disability.

The evidence previously considered in the unappealed July 
1987 rating decision, which denied direct-incurrence service 
connection for a psychiatric disability, included appellant's 
service medical records, including a November 1977 service 
separation examination, which did not contain any complaints, 
findings, or diagnoses pertaining to a chronic psychiatric 
disorder.  In 1977, he was charged with military disciplinary 
offenses.  A December 1977 mental status evaluation report 
indicated that he did not have a mental illness.  

A January 15-19, 1979 private hospitalization report revealed 
that appellant had a one-year history of intravenous heroin 
and cocaine use.  VA clinical records dated in the mid-1980's 
reveal that appellant was diagnosed with alcohol abuse and 
mixed substance abuse, by history.  

Based on the evidence then of record, a July 1987 rating 
decision denied direct-incurrence service connection for a 
psychiatric disability, essentially on the grounds that the 
service medical records were completely silent for a 
psychiatric disability.

The evidence received subsequent to said unappealed July 1987 
rating decision is not new and material with respect to a 
psychiatric disability.  The clinical evidence includes 
numerous duplicative and/or irrelevant service medical and 
post-service VA and private clinical records.  A September 
1987 Social Security Administration (SSA) administrative law 
judge's decision determined that appellant had mental 
retardation, a personality disorder, and substance addiction 
disorder/alcoholism.  Parenthetically, 38 C.F.R. § 3.303(c) 
proscribes granting service connection for mental deficiency 
and personality disorders.  Other post-service clinical 
records are dated many years after service; primarily 
pertained to substance addiction disorder/alcoholism with 
anxiety/depression; and did not relate any acquired 
psychiatric disability to service.  

The critical point is that none of the competent evidence 
received subsequent to said unappealed July 1987 rating 
decision indicates that appellant has an acquired psychiatric 
disability causally or etiologically related to service.  The 
Board has considered lay statements by appellant.  However, 
lay assertions of medical causation are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray, supra.  

Thus, additional evidence submitted subsequent to said July 
1987 rating decision, which denied the psychiatric disability 
service connection claim, when viewed in the context of all 
the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
received, the claim for service connection for a psychiatric 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  The benefit-of-the-
doubt doctrine is inapplicable, since new and material 
evidence has not been submitted to reopen the claim.  Annoni, 
supra.


II.  Service Connection for Disabilities of the Back, Feet, 
and Testicle, and Hepatitis.

In deciding the other service connection issues on appeal, 
involving the back, feet, testicle, and hepatitis, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Congenital or development defects are not diseases or 
injuries for which service connection may be granted.  38 
C.F.R. § 3.303(c).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  


A.  Service Connection for a Back Disability.

Appellant's service medical records reveal that in February 
1973, after running the day before, he awoke with right hip 
and medial thigh symptoms.  There was tenderness in the right 
inguinal area, medial thigh, and right sciatic notch.  No 
specific low back abnormality was clinically noted.  The 
impression was probable, simple musculo-ligamentous strain.  
In February 1975, after a viral upper respiratory infection 
with various symptoms, he reported having a back ache in the 
lumbar region, which had been progressively worse for the 
last 3 weeks.  The possibility of renal calculi was 
considered.  Later that month, he described the pain as being 
left sided, in the lower thoracic region.  Resolving low back 
pain was reported.  Significantly, the remainder of the 
service medical records, including a  November 1977 service 
separation examination, did not include any complaints, 
findings, or diagnoses pertaining to a chronic back 
disability.  

A January 1979 private hospitalization report revealed that 
appellant had a history of intravenous heroin use and 
reportedly was well until December 1978, when he developed 
myalgia and low back pain.  The diagnostic impression was low 
back strain.  After treatment with muscle relaxants and 
analgesics, a chronic back disability was neither claimed nor 
clinically reported.  

In a June 1979 private medical report, a physician "R. A. 
B.", M.D., reported that in December 197[8], appellant 
slipped and fell on a wet floor at work, and subsequently 
developed pain in the low back extending down to the knees.  
In March 1979, his back pain was aggravated by his changing a 
tire on his car, and subsequently he aggravated the back 
again playing basketball.  On January 1983 VA examination, 
appellant reported that he had injured his back during 
service in 1974 while trying to hold a sideboard on a 
trailer; and that the only time it flared up was with 
lifting.  Clinically, the back was unremarkable.  X-rays of 
the lumbosacral spine were unremarkable, except for 
lumbarization of S1, the transverse process of which 
articulated with the sacrum on the left.  The pertinent 
diagnosis was "low back pain, by history."

The term "lumbarization" is medically defined as a 
congenital anomaly of the lumbosacral junction characterized 
by development of the first sacral vertebra as a lumbar 
vertebra; there are then six lumbar vertebrae instead of the 
usual five.  Dorland's Illustrated Medical Dictionary, 890 
(25th ed. 1974); and PDR(r) Electronic Library (tm) Stedman's 
Medical Dictionary, 1995.  Parenthetically, in March 2000, 
the Board provided appellant's then attorney written 
materials containing said medical definitions, in compliance 
with Thurber v. Brown, 5 Vet. App. 119 (1993).  

Private clinical records from "M. A. J.", M.D., reveal that 
in May 1983, appellant complained of a back ache.  No back 
abnormality was clinically reported.  The pertinent diagnosis 
was history of low back pain.  In March 1984, it was recorded 
that appellant had sustained a back injury at work in 1979.  

VA clinical records dated in November 1983 revealed that 
appellant complained of intermittent low back pain for years.  
No back abnormality was clinically reported.  Muscle pain was 
assessed.  In December 1983, a chest x-ray was interpreted as 
showing minimal degenerative changes of the thoracic spine.

In a May 1991 private medical statement, Dr. "G. T. G., 
III", reported that appellant had been diagnosed, in part, 
with a ligamentous tear around the right rotator cuff and 
upper thoracic spine on the right "received during the 
military."

During a March 1997 RO hearing, appellant testified, at T.4-
6, that he was treated for a back strain during service; and 
that after service, he reinjured the back at work, for which 
he received workers compensation benefits.  

On October 1997 VA examination, it was reported that x-rays 
of the lumbar spine showed a lumbarized right sacral segment, 
a sacralized left S1 segment, and an L2 Schmorl's node.  
Significantly, the examiner opined that the low back findings 
were of a developmental, nontraumatic origin with a primitive 
psuedo-arthrosis associated with the sacralization that could 
be a source of pain.  

In an August 1998 private medical statement, "G. C. E.", 
M.D., opined that appellant had injured his back during 
service with mid-lumbar musculo-ligamentous strain diagnosed; 
that he had back pain since then; that it was a reasonable 
medical certainty that appellant's present condition was a 
natural consequence of his in-service duties as a truck 
driver; and that sciatic notch tenderness noted in service 
was consistent with lumbar spine disease with radiating 
tenderness a sign of lumbar disc disease.  In a March 2000 
written statement, that physician further opined that 
appellant's military training itself contributed to his 
current back pain and that his duties loading/unloading 
trucks aggravated the pre-existing lumbarization of the 
spine/sacrum.

On November 2001 VA orthopedic examination, x-rays revealed 
an enlarged L1 transverse process on the left; a lumbarized 
S1 sacral segment on the right with a pseudoarthrosis on the 
left at that level; sclerosis in the pseudoarthrosis with 
hypoplastic interspace; and indentation in the superior 
endplate of L2 representing a Schmorl's node.  The 
impressions were lumbar spine congenital abnormalities; 
enlarged L1 transverse process on the left; lumbarized S1 
sacral segment on the right with a pseudoarthrosis on the 
left and sclerotic changes; and L2/Schmorl's node superior 
endplate indentation.  The examiner stated that he was unable 
to establish findings compatible with a diagnosis of disk 
disease; that the lumbarization was a congenital defect; that 
a Schmorl's node "has no meaning in this case"; and that 
without the claims file, he was unable to opine as to whether 
there was a relationship between these findings and service.  

In a February 2002 addendum, said VA examiner stated that the 
four volumes of the claims files had been reviewed, including 
the service medical records.  The examiner also noted that 
the service medical records did not indicate that the back 
had been x-rayed.  He opined that lumbarization was a 
congenital defect; that a Schmorl's node is a developmental 
change that is secondary to a local effect on the growth 
center within a vertebral body and was of no clinical 
significance "in an isolated level involvement such as this 
patient presented"; and that appellant did not have signs 
that would be compatible with a diagnosis of 
ruptured/protruding disc productive of radicular 
irritation/radiculitis.  He further opined that the record 
"does not show a relationship existing between in[-]service 
activity, lumbarization, or other diagnosis."  

During an April 2003 in-person Travel Board hearing, at T.9., 
appellant testified that in 1979, he reinjured his back after 
slipping on floor grease in a restaurant.  

A question for resolution is whether appellant's 
lumbarization and Schmorl's node were incurred in or 
aggravated by service.  The positive evidence includes the 
March 2000 written private medical statement, wherein a 
physician opined that appellant's military duties 
"aggravated" the pre-existing spinal lumbarization.  The 
evidence clearly reveals that appellant had low back pain in 
service and that appellant's lumbarization and a Schmorl's 
node were initially radiographically detected years after 
service.  However, according to the medical dictionary 
definition of record regarding lumbarization and the November 
2001 VA orthopedic examination report with February 2002 
addendum, appellant's lumbarization is a congenital defect or 
anomaly.  According to October 1997 and November 2001 VA 
orthopedic examinations and February 2002 addendum, 
appellant's Schmorl's node is a developmental abnormality of 
no clinical significance.  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  A congenital 
or developmental disease, but not defect, may be aggravated 
by service, warranting service connection.  VA O.G.C. 
Precedent 82-90, 55 Fed. Reg. 45,711 (1990).

In that VA General Counsel Opinion, the term "disease" was 
characterized as "any deviation from or interruption of the 
normal structure or function of any part, or system of the 
body that was manifested by a characteristic set of symptoms 
or signs and whose etiology, pathology and prognosis may be 
known or unknown."  The term "defect" was defined as 
"structural or inherent abnormalities or conditions which 
are more or less stationary in nature."  It is thus apparent 
that based on said medical dictionary definition and VA 
examination report, appellant's lumbarization and Schmorl's 
node are structural or inherent abnormalities or conditions 
which are more or less stationary in nature, and therefore, 
defects rather than diseases.  While the presumption of 
aggravation applies to a preexisting injury or disease, the 
appellant's congenital or developmental anomalies in question 
would appear to be medically characterized as defects, not 
diseases or injuries.  Therefore, the presumption of 
aggravation would not apply nor may such congenital or 
developmental defects be aggravated by service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. §§ 3.303(c), 3.306, and VA O.G.C. Precedent 
82-90.

Another question for resolution is whether appellant has any 
chronic acquired back disability or back pathology 
superimposed on the congenital/developmental back defects 
that was incurred in or aggravated by service.  

Appellant is not competent to offer medical opinion as to 
whether a superimposed, acquired back disability had its 
onset during service, or a chronic, acquired back disability 
had its onset, or permanently increased in severity, during 
service.  See Espiritu, supra.  The positive evidence 
includes the August 1998 private medical statement, wherein a 
physician opined that appellant had injured his back during 
service with mid-lumbar musculo-ligamentous strain diagnosed; 
that he had back pain since then; that it was a reasonable 
medical certainty that appellant's present condition was a 
natural consequence of his in-service duties as a truck 
driver; and that sciatic notch tenderness noted in service 
was consistent with lumbar spine disease with radiating 
tenderness a sign of lumbar disc disease.  However, said 
opinion did not address the significant fact that none of the 
remaining service medical records, including a service 
separation examination report, included any complaints, 
findings, or diagnoses pertaining to a chronic back 
disability; or the fact that appellant sustained an 
industrial-related back injury in December 1978, shortly 
after service.  Furthermore, although the service medical 
records did indicate that appellant had sciatic notch 
tenderness, no specific back abnormality or neurologic 
deficits suggestive of discogenic disease were clinically 
recorded, nor has discogenic disease of the back been 
clinically shown post service.  Although a May 1991 private 
medical statement referred to an upper thoracic ligamentous 
tear "received in service", this was in the context of a 
right rotator cuff shoulder muscle tear; and, in any event, a 
thoracic spinal ligamentous tear was not shown by the actual 
service medical records.  Any thoracic spine degenerative 
changes were initially clinically shown years after service, 
not within the one-year, post-service presumptive period.  
Thus, the Board assigns minimal, if any, probative weight to 
said private medical opinion.  As the Court has stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA." 

The negative evidence includes the service medical records, 
which indicate that although in the mid-1970's, he had 
isolated instances of back pain and tenderness, the back pain 
was subsequently reported to be resolving; and the remainder 
of the service medical records, including a November 1977 
service separation examination, which did not include any 
complaints, findings, or diagnoses pertaining to a chronic 
back disability.  Although he experienced back pain shortly 
after service, the evidentiary record clearly shows that this 
was after he had sustained a post-service, industrial injury 
to the back.  Furthermore, in the February 2002 VA 
examination addendum in question, the VA examiner opined, in 
essence, that there was no relationship between any back 
disability currently manifested and service.  The Board 
assigns greater evidentiary weight to that February 2002 VA 
examination addendum opinion, particularly since the examiner 
based his opinion, in part, on review of the entire claims 
folders and his opinion appears supported by the actual 
service medical records, particularly the negative service 
separation examination report, which indicated that any in-
service back pain or tenderness was acute and transitory and 
resolved therein without residual disability.  

In conclusion, the credible, competent evidence of record 
indicates that the appellant's lumbarization and Schmorl's 
node initially clinically shown post service were congenital 
or developmental defects, and therefore, not disorders that 
can be compensated under the law.  Additionally, any chronic 
acquired back disability, including arthritis, was initially 
clinically shown years after service and has not been shown 
by credible, competent evidence to be related to service.  
Consequently, the Board concludes that the negative evidence 
outweighs any positive evidence as to the etiology of 
appellant's back disability, for the aforestated reasons.  
Therefore, service connection for a back disability is not 
warranted under any applicable legal theory.


B.  Service Connection for Disabilities of the Feet.

A January 1972 examination for service entrance noted that 
the feet were unremarkable, except for pes planus, 1st 
degree, "NCD [not considered disqualifying].  Appellant's 
service medical records reveal that in January 1976, he was 
treated for athlete's feet and, in September 1977, for a 
right heel blister.  Significantly, the remainder of the 
service medical records, including a November 1977 service 
separation examination, did not include any complaints, 
findings, or diagnoses pertaining to a continuing or chronic 
foot disability.  

VA clinical records reveal that in April 1985, several years 
after service, a left great toe callous was treated.  In 
April 1992, appellant complained of "blisters" of the feet.  
Tinea was assessed.  On August-September 1996 VA 
hospitalization, a large blister on the left anterior foot 
was noted.  In May 1997, a right toe ulcer was treated. 

On October 1997 VA dermatologic examination, in-grown 
toenails with dystrophy, including the great toes and left 
second toe, and hyperkeratosis over the 1st metatarsal head 
on the left were noted.  The skin over the soles of the feet 
was described as normal and without blisters.  

VA clinical records reveal that in December 2001, an ingrown 
toe nail was assessed.  In September 2002, certain toenails 
were surgically removed from the feet and a painful corn was 
debrided.

During an April 2003 in-person Travel Board hearing, at T.10-
11. appellant testified that during service, he had blisters 
and corns of the feet and athlete's foot.  

On January 2005 VA podiatric examination, appellant's chief 
complaint was painful calluses and blisters.  Clinically, 
there were calluses on the heels and right plantar fifth 
metatarsal base; signs of chronic tinea pedis; no current 
blisters but old, pigmented dried areas; certain absent 
toenails; and certain toenails with changes consistent with 
onychomycosis.  X-rays of the feet revealed low arches, which 
were noted as within normal limits, and a small, early 
bunion.  The examiner opined that appellant did not have any 
pes planus or abnormal weightbearing, gait, or structural 
deformity.  Significantly, the examiner, after reviewing the 
voluminous medical records, opined that there was no direct 
relationship between the clinical findings and service.  

In short, although appellant had athlete's feet and a right 
heel blister in service, the remainder of the service medical 
records, including a November 1977 service separation 
examination, did not include any complaints, findings, or 
diagnoses pertaining to a chronic foot disability.  Appellant 
is not competent to offer medical opinion as to whether a 
chronic, foot disability had its onset during service.  See 
Espiritu, supra.  Although pes planus was noted on service 
entrance examination, pes planus was not subsequently 
confirmed during service or post service.  Significantly, the 
recent January 2005 VA podiatric examination report 
specifically stated that appellant did not have pes planus.  
It is of substantial import that the examiner who conducted 
that January 2005 VA podiatric examination opined that 
appellant's various foot symptoms were unrelated to service.  
This medical opinion is unrebutted by any other credible, 
competent medical evidence.  Thus, it is the Board's opinion 
that any in-service foot symptoms were acute and transitory 
and resolved in service without residual disability.  
Consequently, the Board concludes that the negative evidence 
outweighs any positive evidence as to the etiology of any 
disabilities of the feet, for the aforestated reasons.  
Therefore, service connection for disabilities of the feet is 
not warranted.


C.  Service Connection for a Testicular Disability.

Appellant's service medical records reveal that in March 
1973, he complained of right-sided groin pain after allegedly 
being kicked in the testicles approximately a year earlier.  
Possible hernia was assessed.  In January 1974, a 2-month 
history of groin pain was reported.  Clinically, there was a 
slightly tender, small, pea-sized mass in the left testicle.  
Functional disease/questionable early epididymitis was 
assessed.  In February 1974, clinical examination did not 
reveal any testicular mass, although epididymitis was 
assessed.  Significantly, the remainder of the service 
medical records, including a November 1977 service separation 
examination, did not include any complaints, findings, or 
diagnoses pertaining to a chronic testicular disability.  
Parenthetically, the service medical records also indicate 
that he was treated for genitourinary conditions, 
specifically urethritis/venereal disease.  

Post-service VA and private clinical records do not include 
any complaints, findings, or diagnoses pertaining to a 
continuing or chronic testicular disability.  

During an April 2003 in-person Travel Board hearing, at T.12-
13, appellant testified that he had experienced testicular 
symptoms since being kicked in the groin during service.  
Appellant is not competent to offer medical opinion as to 
whether a chronic testicular disability is present and 
related to service.  See Espiritu, supra.  

On August 2004 VA genitourinary examination, the examiner 
stated that the claims file had been reviewed, including the 
in-service genital trauma in question.  Appellant's 
complaints included occasional testicular pain, particularly 
on ejaculation.  Clinically, the testicles appeared normal 
and nontender.  Significantly, the examiner opined that 
appellant did not currently have a testicular disability.  
Additionally, it was opined that occasional testicular pain 
and discomfort were not related to the previous trauma 
sustained 30 years ago; and that a cremasteric reflux on 
ejaculation was rare but not abnormal.

In short, appellant has not presented any competent, credible 
evidence indicating that any chronic testicular disability is 
presently manifested.  The Court, in Brammer, held that, 
referring to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken. Congress specifically limits 
entitlement for service- connected 
disease or injury to cases where such 
incidents have resulted in a disability.  
See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of a present 
disability there can be no valid claim.  
Our perusal of the record in this case 
shows no claim of or proof of present 
disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).

It has not been shown from the record that appellant has any 
chronic testicular disability.  As such, there is no entity 
to service connect.  Thus, given the lack of competent 
clinical evidence showing that appellant has any chronic 
testicular disability related to service, the claim for 
service connection for a testicular disability is denied.  
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.




D.  Service Connection for Hepatitis.

Appellant's service medical records, including a November 
1977 service separation examination, did not include any 
complaints, findings, or diagnoses pertaining to hepatitis.  
The service medical records reveal that he was treated for 
various conditions, including venereal disease, abdominal 
pain, and gastroenteritis.  

A January 1979 private hospitalization report revealed that 
appellant had a one-year history of intravenous heroin and 
cocaine use; that he shared the needle with his wife; and 
that he did not have a prior history of hepatitis.  Hepatitis 
was neither claimed nor clinically reported.  

On January 1983 VA examination, hepatitis was neither claimed 
nor clinically reported.  VA clinical records dated in the 
mid-1980's reveal that appellant was diagnosed with alcohol 
abuse and mixed substance abuse, by history.  A March-April 
1985 VA hospitalization report dated several years after 
service noted that certain liver enzymes values on laboratory 
study were elevated.  A May-June 1986 VA hospitalization 
report noted a history of drinking for 17 years and drug use 
for 10 years.  His liver was tender.  

On February 1987 VA examination, hepatitis B, by history, was 
diagnosed.  

In a May 1991 private medical statement, Dr. "G. T. G., 
III", reported that recent blood work results were non-
reactive to hepatitis B antigens, but positive for surface 
and core antibodies.  

A March-April 1992 VA hospitalization report noted a history 
of hepatitis in 1987.  

On October 1997 VA examination, it was reported that in 1986, 
appellant was told that he had contracted hepatitis at some 
point in the past; that approximately a year ago, he was told 
that he had also contracted hepatitis C; and that the 
hepatitis had never been symptomatic.  Current laboratory 
studies results were reactive to hepatitis B and C antigens 
or antibodies.  The pertinent diagnosis was hepatitis B and 
C, per blood test, asymptomatic.  

During an April 2003 in-person Travel Board hearing, at T.13-
14, appellant testified that his hepatitis might be related 
to in-service venereal disease.  

On September 2004 VA hematologic examination, the examiner 
stated that the claims file had been reviewed, including the 
service medical records in detail.  Significantly, he opined 
that there was "nothing in his service medical records to 
indicate that he had any liver disease or hepatitis at that 
time" and that there was "no evidence to suggest that his 
current hepatitis had its onset in the service."  

In short, the service medical records, including a November 
1977 service separation examination, did not include any 
complaints, findings, or diagnoses pertaining to hepatitis.  
The earliest post-service clinical evidence indicative of 
hepatitis was not until several years after service.  
Although appellant had in-service venereal disease and post-
service intravenous drug abuse, which may be risk factors for 
contracting hepatitis, appellant is not competent to offer 
medical opinion as to whether his hepatitis had its onset 
during service.  See Espiritu, supra.  It is of substantial 
import that the examiner who conducted the September 2004 VA 
hematologic examination opined that appellant's hepatitis was 
unrelated to service.  This medical opinion is an 
overwhelmingly negative piece of evidence on the hepatitis 
etiological question and is unrebutted by any other credible, 
competent medical evidence.  Consequently, the Board 
concludes that the negative evidence outweighs any positive 
evidence as to the etiology of appellant's hepatitis, for the 
aforestated reasons.  Therefore, service connection for 
hepatitis is not warranted.


ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
hemorrhoidal disorder, this claim is reopened, and the appeal 
is allowed to this extent.

Since new and material evidence has not been received to 
reopen the claims of entitlement to service connection for 
cardiovascular and psychiatric disabilities, these claims are 
not reopened.  Service connection for a back disability, 
disabilities of the feet, a testicular disability, and 
hepatitis is denied.  To this extent, the appeal is 
disallowed.  


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for a hemorrhoidal 
disorder, this service connection issue will be dealt with on 
a de novo basis.  Adequate VA examination with medical 
opinion regarding the etiology of the claimed hemorrhoidal 
disorder is deemed warranted for the Board to equitably 
decide this service connection appellate issue, and should 
therefore be obtained.  See 38 C.F.R. § 3.159 (2004).  As the 
matter of entitlement to a total rating based upon individual 
unemployability is "inextricably intertwined" with the 
issue of entitlement to service connection for a hemorrhoidal 
disorder, the Board will defer that issue until the 
development of the hemorrhoidal disorder service connection 
claim is completed.  See Harris v Derwinski, 1 Vet. App. 80 
(1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With respect to the issue of 
service connection for a 
hemorrhoidal disorder, the RO should 
arrange appropriate VA examination 
to determine the nature and etiology 
of any such continuing disorder 
presently manifested.

The examiner should review the 
entire claims folders, examine 
appellant, and express opinion, 
including degree of probability in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability) as to the 
following:  

Does appellant currently have a 
continuing hemorrhoidal disorder 
and, if so, what is its approximate 
date of onset (i.e., is it related 
to appellant's active service)?

The examination report should 
contain an adequate discussion of 
appellant's medical history, as well 
as clinical findings upon which the 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions.  If there is no 
relationship between any currently 
manifested hemorrhoidal disorder and 
service, that too should be 
specifically stated for the record 
in the claims folders.  If these 
matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner in the report.

2.  The RO should consider any 
additional evidence and readjudicate 
the appellate issues of entitlement 
to service connection for a 
hemorrhoidal disorder and a total 
rating based upon individual 
unemployability, with consideration 
of applicable court precedents and 
statutory and regulatory provisions.  

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, a 
supplemental statement of the case should be provided, and 
the case should be returned to the Board for further 
appellate consideration, to the extent such action is in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


